UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2012 (Report No. 1) Commission File Number: 0-28724 ORCKIT COMMUNICATIONS LTD. (Translation of registrant’s name into English) 126 Yigal Allon Street, Tel-Aviv 67443, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A CONTENTS The press release attached as Exhibit 99.1 to this Report on Form 6-K is hereby incorporated by reference into (i) the Registration Statements on Form F-3, Registration Nos. 333-160443, 333-164822, 333-165753, 333-166203 and 333-171438 of Orckit Communications Ltd. (the "Company") and (ii) the Company’s Registration Statements on Form S-8, Registration Nos. 333-05670, 333-08824, 333-12178, 333-131991 and 333-164090. This report on Form 6-K of the registrant consists of the following document, which is attached hereto and incorporated by reference herein: Exhibit 99.1 Press Release: Orckit Consummates Arrangement with Note Holders; Conversion Window Opens July 3, 2012; Co-founders Tamir and Paneth Provided Unsecured Loans to Orckit and Plan to Convert Their Series B Notes, dated July 3, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ORCKIT COMMUNICATIONS LTD. Date: July 5, 2012 By:/s/ Izhak Tamir Izhak Tamir President EXHIBIT INDEX Exhibit Number Description of Exhibit Exhibit 99.1 Press Release: Orckit Consummates Arrangement with Note Holders; Conversion Window Opens July 3, 2012; Co-founders Tamir and Paneth Provided Unsecured Loans to Orckit and Plan to Convert Their Series B Notes, dated July 3, 2012.
